In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) a judgment of the Supreme Court, Westchester County (Lefkowitz, J.), dated August 24, 1994, which, upon a jury verdict in favor of the defendants and against them, dismissed the amended complaint insofar as asserted against the defendants Eric Fielding and Ruth Boice Fielding, and (2) a judgment of the same court, dated October 7, 1994, which, upon the same jury verdict, dismissed the amended complaint insofar as asserted against the defendants Randall and Cheryl Federighi.
Ordered that the judgments are affirmed, with one bill of costs.
*441Upon this record, we cannot say that the jury’s verdict could not be reached upon any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134).
The plaintiffs’ remaining contentions are either without merit or do not require reversal (see, CPLR 2002). Sullivan, J. P., Copertino, Pizzuto and Florio, JJ., concur.